EXHIBIT 10.2

EXECUTION VERSION

SECOND AMENDMENT TO
SECOND LIEN CREDIT AGREEMENT

     This SECOND AMENDMENT TO SECOND LIEN CREDIT AGREEMENT, dated as of June 12,
2008 (this “Amendment”), to the Second Lien Credit Agreement referred to below,
by and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
GoAmerica, Inc., a Delaware corporation (“Borrower”) and Clearlake Capital
Group, L.P., as administrative agent for the Lenders (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”).

W I T N E S S E T H

     WHEREAS, Borrower, Administrative Agent and the Lenders are parties to that
certain Second Lien Credit Agreement, dated as of January 10, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the “Second Lien
Credit Agreement”); and

     WHEREAS, Borrower has requested, and Administrative Agent and Required
Lenders have agreed, to amend the Second Lien Credit Agreement in the manner,
and on the terms and conditions, provided for herein.

     NOW THEREFORE, in consideration of the promises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the Loan Parties, Administrative Agent and Lenders hereby
agree as follows:

     1. Definitions. Capitalized terms not otherwise defined herein (including
in the Recitals hereto) shall have the meanings ascribed to them in the Second
Lien Credit Agreement.

     2. Amendments to the Second Lien Credit Agreement.

          (a) Amendment to Section 1.1 of the Second Lien Credit Agreement.
Section 1.1 of the Second Lien Credit Agreement is amended as of the date hereof
by inserting the following new definitions therein in the appropriate
alphabetical order:

          “Merger Agreement” means the Agreement and Plan of Merger to be
entered into by and among Borrower, Acquisition Corporation, a
XXXXXXXXXXXXXXXXXXXX corporation, XXXXXXXXXXXXXXXXXXXXXXXX, Inc., a
XXXXXXXXXXXXXXXXXXXX corporation, and XXXXXXXXXXXXXXX, as Stockholders’ Agent,
in form and substance reasonably satisfactory to the Administrative Agent.

          ‘Merger Agreement’ means the Agreement and Plan of Merger to be
entered into by and among Borrower, Acquisition Corporation, a XXXXXXXX
corporation, XXXXXXXXXXXXXXXXXXXXXXXXXXXX Inc., a XXXXXXXX corporation, and
XXXXXXXXXXXXXX, as Stockholders’ Agent, in form and substance reasonably
satisfactory to the Administrative Agent.”

          (b) Amendment to Section 8.1(l) of the Second Lien Credit Agreement.
Section 8.1(l) of the Second Lien Credit Agreement is amended and restated as of
the date hereof by deleting such Section 8.1(l) in its entirety and substituting
in lieu thereof, the following new Section 8.1(l):

1

--------------------------------------------------------------------------------

          “(l) (i) customary indemnification, adjustment of purchase price or
similar obligations of the Loan Parties arising under any of the Verizon TRS
Acquisition Agreement, Hands On Merger Agreement or the documents pertaining to
a Permitted Acquisition or a Sale permitted hereunder, (ii) the Installment
Merger Consideration (as defined in the XXX Merger Agreement) in an amount not
to exceed $XXXXXXX, payable in accordance with Section 2.9 of the XXX Merger
Agreement and (iii) the Installment Merger Consideration (as defined in the XXX
Merger Agreement) in an amount not to exceed $XXXXXXXXX, payable in accordance
with Section 2.9 of the XXX Merger Agreement.”

     3. Remedies. This Amendment shall constitute a Loan Document. The breach by
any Loan Party of any covenant or agreement in this Amendment shall constitute
an immediate Event of Default hereunder and under the other applicable Loan
Documents.

     4. Representations and Warranties. To induce Administrative Agent and
Required Lenders to enter into this Amendment, the Borrower (and, to the extent
set forth in any other Loan Document, each other Loan Party) hereby jointly and
severally represents and warrants that:

          (a) The execution, delivery and performance by each Loan Party of this
Amendment and the performance of the Second Lien Credit Agreement as amended by
this Amendment (the “Amended Second Lien Credit Agreement”) (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of the holders of its Securities), (ii) do
not (A) contravene such Loan Party’s Constituent Documents, (B) violate any
material Requirement of Law in any material respect, (C) in any material
respect, conflict with, contravene, constitute a default or breach under any
material Contractual Obligation of any Loan Party or any of its Subsidiaries, or
result in or permit the termination or acceleration of any such material
Contractual Obligation, or (D) result in the imposition of any Lien (other than
a Permitted Lien) upon any property of any Loan Party or any of its Subsidiaries
and (iii) do not require any Permit of, or filing with, any Governmental
Authority or any consent of, or notice to, any Person.

          (b) From and after its delivery to the Administrative Agent, this
Amendment has been duly executed and delivered to the other parties hereto by
each Loan Party party hereto and this Amendment and the Amended Second Lien
Credit Agreement is the legal, valid and binding obligation of such Loan Party
and is enforceable against such Loan Party in accordance with its terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors' rights generally or by
general equitable principles relating to enforceability.

          (c) No Default or Event of Default has occurred and is continuing
after giving effect to this Amendment.

          (d) No action, claim or proceeding is now pending or, to the knowledge
of any Loan Party, threatened against any Loan Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof, or
before any arbitrator or panel of arbitrators, which (i) challenges any Loan
Party’s right, power, or competence to enter into this Amendment or perform any
of its obligations under this Amendment, the Amended Second Lien Credit
Agreement or any other Loan Document, or the validity or enforceability of this
Amendment, the Amended Second Lien Credit Agreement or any other Loan Document
or any action taken under this Amendment, the Amended Second Lien Credit
Agreement or any other Loan Document or (ii) if determined adversely, is
reasonably likely to have or result in a Material Adverse Effect.

2

--------------------------------------------------------------------------------

          (e) After giving effect to this Amendment, the representations and
warranties of Borrower and the other Loan Parties contained in the Amended
Second Lien Credit Agreement and each other Loan Document are true and correct
in all material respects (provided, that if any representation or warranty is by
its terms qualified by concepts of materiality, such representation shall be
true and correct in all respects) on and as of the date hereof with the same
effect as if such representations and warranties had been made on and as of such
date, except that any such representation or warranty which is expressly made
only as of a specified date need be true only as of such date.

     5. No Amendments/Waivers. The Second Lien Credit Agreement and the other
Loan Documents shall continue to be in full force and effect in accordance with
their respective terms and, except as expressly provided herein, shall be
unmodified. In addition, except as expressly provided herein, this Amendment
shall not be deemed an amendment, consent or waiver of any term or condition of
any Loan Document or a forbearance by Administrative Agent or Lenders with
respect to any right or remedy which Administrative Agent or Lenders may now or
in the future have under the Loan Documents, at law or in equity or otherwise or
be deemed to prejudice any rights or remedies which Administrative Agent or
Lenders may now have or may have in the future under or in connection with any
Loan Document or under or in connection with any Default or Event of Default
which may now exist or which may occur after the date hereof.

     6. Expenses. Each of Borrower and each other Loan Party hereby reconfirms
its respective obligations pursuant to Section 11.3 of the Second Lien Credit
Agreement and to pay and reimburse Administrative Agent, for all reasonable
costs and expenses (including, without limitation, reasonable fees of one legal
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith.

     7. Affirmation of Existing Loan Documents. After giving effect to this
Amendment, each Loan Party (a) confirms and agrees that its obligations under
each of the Loan Documents to which it is a party shall continue without any
diminution thereof and shall remain in full force and effect on and after the
date hereof, and (b) confirms and agrees that the Liens granted pursuant to the
Collateral documents to which it is a party shall continue without any
diminution thereof and shall remain in full force and effect on and after the
date hereof.

     8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     9. Counterparts. This Amendment may be executed by the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[Signature pages follow]

3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the day and year first above written.

    GOAMERICA, INC., as Borrower               By: /s/ Daniel R. Luis   Name:
Daniel R. Luis   Title: CEO


[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------

    ADMINISTRATIVE AGENT AND LENDERS:               CLEARLAKE CAPITAL GROUP,
L.P.,       as Administrative Agent       By: CCG Operations, LLC       Its:
General Partner               By: /s/ Behdad Eghbali       Name: Behdad Eghbali
      Title: Authorized Signatory


[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------

        RESERVOIR CAPITAL PARTNERS,       L.P.,       as Lender       By: RCP
GP, LLC, its general partner               By: /s/ Celia A. Felsher       Name:
Celia A. Felsher       Title: Chief Operating Officer and General       Counsel
                  RESERVOIR CAPITAL INVESTMENT       PARTNERS, L.P.,       as
Lender       By: RCIP GP, LLC, its general partner               By: /s/ Celia
A. Felsher       Name: Celia A. Felsher       Title: Chief Operating Officer and
General       Counsel                   RESERVOIR CAPITAL MASTER FUND       II,
L.P.,       as Lender       By: Reservoir Capital Group, L.L.C., its  
    general partner               By: /s/ Celia A. Felsher       Name: Celia A.
Felsher       Title: Chief Operating Officer and General       Counsel


[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------